            Case 2:19-mj-00032-BWC Document 1 Filed 12/06/19 Page 1 of 3
Case 3:05-cr-00340-HLA-JRK Document 108(Court only) Filed 12/20/18 Page 1 of 3
                                PagelD 410
MD/FL 12C
(04/17)

                             IniteJi States iiatrict OInurt
                                                      for

                                        Middle District of Florida
                                           Jacksonville Division


              Petition for Warrant or Summons for Offender Under Supervised Release

Name of Offender: Robert Curtis Johnson                         Docket Number: 3:05-cr-340(S 1)-J-25JRK

Name of Sentencing Judicial Officer: Honorable Henry Lee Adams, Jr.
                                        United States District Judge

Date of Original Sentence: Julv 14, 2006

Original Offense: Conspiracy to Distribute Five Grams or More of Cocaine Base

Original Sentence: 140 months ofimprisonment followed by 8 years supervised release. Additionally, the
Court ordered treatment of narcotic addiction or drug or alcohol dependency; participate as directed in a
program of mental health treatment; and pay a $100.00 special assessment.

On February 22, 2017,the Court reduced his supervision by one year based on his successful completion
ofthe Intensive Re-Entry Court Program (IRP).

Tvoe of Supervision: Supervised Release

Date Supervision Commenced: January 6,2016                       Date Supervision Expires: January 5,2023

Assistant United States Attomev: Frank Merrill Talbot, II              Defense Attomev: Susan Good Yazgi


                       PETITIONING THE COURT TO ISSUE A WARRANT


The probation officer believes that the offender has violated the following condition(s) ofsupervision:

1. New criminal conduct, Conspiracy to Possess with Intent to Distribute and to Distribute
   Controlled Substances, occurring as early as October 2017, up to November of 2018, while on
   supervision in violation of the conditions of supervision: On December 7, 2018, a 22 count
   superseding indictment was filed in the Southern District of Georgia in Case No. 2:18-cr-50(Sl),
   charging the defendant in Count One with Conspiracy to Possess with Intent to Distribute and to
   Distribute Controlled Substances, in violation of Title 21, United States Code, Sections
   841(a)(l),(b)(l)(C), and (b)(1)(D). All done in violation of Title 18, United States Code, Section 2
     and Title 21, Unites States Code, Section 846.

2. Travel outside the district without permission in violation of Condition One of the Standard
     Conditions of Supervision: As early as October 2017, up to November 2018, the defendant traveled
     to the state of Georgia, outside the Middle District of Florida, without the permission of his probation
     officer, as evidenced by his involvement in new criminal conduct that occurred in the Southern
     District of Georgia.
            Case 2:19-mj-00032-BWC Document 1 Filed 12/06/19 Page 2 of 3
Case 3:05-cr-00340-HLA-JRK Document 108(Court only) Filed 12/20/18 Page 2 of 3
                                PagelD 411
MD/FL 12C                                                                                                 Page 2
(04/17)

Offender: Robert Curtis Johnson
Docket: 3:05-cr-340-J-25JRK
Date Prepared: December 20,2018

3. Association with persons engaged in criminal activity in violation of Condition Nine of the
   Standard Conditions of Supervision: As early as October 1, 2017, up to November of 2018, the
   defendant associated with numerous persons engaged in criminal activity as evidenced by his federal
   indictment in the Southern District of Georgia, Case No. 2:18-cr-50(Sl).

4. Positive urinalysis for cocaine and marijuana on December 14, 2018, in violation of Condition
   Seven of the Standard Conditions of Supervision: On December 14, 2018, the defendant provided
     a urine specimen, which was analyzed and yielded positive results for the presence of cocaine and
     marijuana. Further, the defendant provided a written statement admitting he used cocaine, marijuana
     and opiates, on December 13,2018.



United States Probation Office Recommendation:


          El    Issuance of a Warrant


          □      Issuance of a Summons



                                        I declare under penalty of peijury that the foregoing is true and correct.
                                             Executed on December 20, 2018

                                                            ISl Steve KkUeoi


                                                            Steven M. Watson
                                                            United States Probation Officer
       Case 2:19-mj-00032-BWC Document 1 Filed 12/06/19 Page 3 of 3
Case 3:05-cr-00340-HLA-JRK Document 108(Court only) Filed 12/20/18 Page 3 of 3
                                     PagelD 412
MD/FL 12C                                                                            Page 3
(04/17)

Offender: Robert Curtis Johnson
Docket: 3:05-cr-340-J-25JRK
Date Prepared: December 20,2018


THE COURT ORDERS



□ The Issuance of a Warrant


□ The Issuance of a Summons


□ No Action

□ Other




                                                     Signature of Judicial Officer


                                                                 Date



                                  JUDGE'S COMMENTS
